Franklin App. No. 02AP-138, 2002-Ohio-4736. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On May 14, 2003, appellee filed a merit brief with the name of Gregory B. Smith listed as an attorney pro hac vice. Whereas Gregory B. Smith is not admitted to practice law in the state of Ohio and has not sought admission pro hac vice as required by S.Ct.Prac.R. 1(1) and (2),
IT IS ORDERED by the court, sua sponte, that the name of Gregory B. Smith be stricken from appellee’s merit brief and Gregory B. Smith shall not be permitted to participate in this case.